EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended January 24, 2014 Current Month Rolling Performance* Rolling Risk Metrics* (Feb 2009 – Jan 2014) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -2.1% -4.1% -4.1% -9.1% -8.8% -6.3% -0.7% -6.3% 10.3% -28.3% -0.6 -0.8 B** -2.2% -4.1% -4.1% -9.6% -9.4% -6.9% -1.4% -6.9% 10.3% -30.4% -0.6 -0.9 Legacy 1*** -2.1% -3.9% -3.9% -7.2% -6.8% N/A N/A -3.9% 10.2% -23.0% -0.3 -0.5 Legacy 2*** -2.1% -3.9% -3.9% -7.3% -7.1% N/A N/A -4.2% 10.2% -23.7% -0.4 -0.5 Global 1*** -2.1% -3.9% -3.9% -6.7% -6.3% N/A N/A -4.4% 9.8% -22.1% -0.4 -0.6 Global 2*** -2.1% -3.9% -3.9% -6.9% -6.6% N/A N/A -4.7% 9.8% -23.1% -0.4 -0.6 Global 3*** -2.1% -4.0% -4.0% -8.4% -8.2% N/A N/A -6.4% 9.8% -28.9% -0.6 -0.8 S&P 500 Total Return Index**** -2.6% -3.1% -3.1% 22.0% 14.1% 19.3% 6.9% 19.3% 15.3% -16.3% Barclays Capital U.S. Long Gov Index**** 1.7% 4.8% 4.8% -5.0% 7.9% 5.3% 6.3% 5.3% 11.6% -15.5% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 29% 29% Energy 5% Long Natural Gas 1.6% Long 5% Long Natural Gas 1.5% Long Brent Crude Oil 1.1% Long Brent Crude Oil 1.1% Long Grains/Foods 13% Short Corn 2.7% Short 13% Short Corn 2.6% Short Wheat 2.3% Short Wheat 2.2% Short Metals 11% Short Copper LME 3.1% Long 11% Short Copper LME 3.1% Long Gold 3.0% Short Gold 3.0% Short FINANCIALS 71% 71% Currencies 33% Long $ Japanese Yen 6.1% Short 33% Long $ Japanese Yen 6.1% Short British Pound 4.3% Long British Pound 4.4% Long Equities 23% Long Dax Index 4.3% Long 23% Long S&P 500 4.3% Long S&P 500 4.3% Long Dax Index 4.3% Long Fixed Income 15% Long Bunds 3.1% Long 15% Long Bunds 3.1% Long U.S. Treasury Bonds 2.5% Long U.S. Treasury Bonds 2.6% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Natural gas prices soared by nearly 20% as consumption of gas for heat and electricity reached record levels and producers struggled to keep pace with demand.Crude oil prices rose by more than 2% after the U.S. Energy Information Administration reported a larger-than-expected decline in distillate inventories and higher demand for heating oil. Grains/Foods Cocoa prices rallied in excess of 3% as investors reacted to rumors the International Cocoa Organization will announce a bigger-than-expected drop in inventories in 2013. Soybean prices fell by more than 2% as South American farmers prepared to harvest their crops and news revealed China may cancel contracts to buy U.S. beans. Metals Gold prices rallied by 1% as demand for safe haven assets rose after the U.S. dollar depreciated against counterparts and U.S. equities markets suffered losses. Copper prices declined as industrial demand proved weak after reports showed poor manufacturing data out of China and the U.S. Currencies The Japanese yen appreciated substantially against counterparts as selloffs of the Turkish lira and Argentinean peso stoked demand for safe-haven assets. The Swiss franc appreciated by more than 1% on the same news. Equities Equities markets around the world declined in reaction to weak manufacturing data out of China and worries driven by unstable currency swings in emerging market. Fixed Income Prices for 30-Year U.S. Treasury Bonds rallied by more than 1% and German Bund prices rose as investors sought safe-haven assets in reaction to financial turmoil in emerging markets and disappointing manufacturing data out of China. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
